Little, J.
1. The exceptions assigning as error the failure of the trial judge to give in charge to the jury certain recited principles of law, which it was claimed were material and applicable to the evidence in the case, can not be sustained. The general charge sufficiently dealt with the principles of law specified, in the absence of a request for more specific instructions.
2. The evidence fully warranted the verdict as to both of the defendants, and the trial judge committed no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring.

Foster & Butler and T. J. Galloway, for plaintiffs in error.
J. M. Terrell, attorney-general, and C. H. Brand, solicitor-general, contra.